DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Response to Election of Species Requirement dated September 29, 2022 (“Applicant’s Response”). In Applicant’s Response, Applicant elected Species A with traverse and identifies Claims 1-8 as reading on the elected species. Claims 1 and 15 were indicated as being generic in the Election of Species Requirement dated July 29, 2022 (“Election Requirement”). Claims 1-15 are currently pending in the present application, with Claims 9-14 being withdrawn from consideration as discussed below in the Election/Restrictions section.

Election/Restrictions
Applicant's election with traverse of Species A (Figures 1-5) in the reply filed on September 29, 2022 is acknowledged. The traversal is on the ground(s) that: (i) all the claims are sufficiently related and that examination without election would not present an undue search burden, and (ii) the election of species requirement is burdensome on the Patent Office, Applicant, and the public due to increased cost and repetition of work. Applicant’s arguments have been fully considered but they are not persuasive. 
Regarding the first argument, the Applicant asserts that all the pending claims are sufficiently related and that there would not be an undue burden on the Patent Office to examine all the claims due to their relatedness. It is noted that species refer to different embodiments of the invention and that the claims themselves are not species (see MPEP 806.04(e)). Even though some of the pending claims are generic and cover each of the three species identified in the Election Requirement, not all of the claims cover each of the three identified species. In other words, some of the claims are unique to a particular species. As identified in the Election Requirement, a serious search and examination burden exists since each of Species A, B, and C include distinct components and coupling arrangements not found in the other species. Search and examination of all three species would require execution of divergent word searches. Examination of all relevant references identified during both the word search and broader CPC search symbols search would also require visual inspection of all figures to determine whether the distinct components and coupling arrangement exists in the prior art. By way of example, the present application is currently classified in at least B64D37/32 and B64D37/04. These two search CPC search symbols alone account for approximately 3,500 references. Additional CPC search symbols, as shown in the appended Search Notes, are relevant for search and review based on just elected Species A and corresponding claims. As such, search and examination of all of the species and all of the claims is a serious burden since it would require review of over 3,500 references and their associated text and figures. In view of the above, the general assertion Applicant’s Response that all the claims are sufficiently related and therefore does not provide an undue search burden is not persuasive.
Regarding the second argument, Applicant’s Response generally asserts that the Office’s Election Requirement is burdensome on Patent Office, Applicant, and the public due to increased cost and repetition of work. While the Office and the examiner is cognizant of the time, cost, and fees associated with preparing, filing, and prosecuting a patent application, the Election of Species practice was codified in 1997 under 37 CFR § 1.146 and has been in place for at least two decades. Procedures, such as rejoining and allowing non-elected species once a generic claim has been found allowable (see MPE 806.04(d)), are already in place to accommodate for some potential burdens applicants may experience as result of the Election Requirement process. The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 29, 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A copy of the foreign priority document for EP Application No. 20400016.0 was electronically retrieved on May 27, 2021 and placed in the record.

Specification
The disclosure is objected to because of the following informalities: paragraph 0026 states that “However, in should be noted…” and appears to include a typographical issue. It is suggested that the sentence be replaced with -- However, it should be noted --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "floor panel level" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether Claim 8 is intended to introduce a floor panel level, or refer to some level associated with the floor panel introduced in Claim 1. For the purposes of examination, the “floor panel level” has been broadly interpreted to be any level above any panel.
Claim 8 further recites the limitation “the manifold connection” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 1, which Claim 8 defends from, does not introduce any “manifold connection.” Instead, “a manifold connection” is first introduced in dependent Claim 2. For the purposes of examination, “the manifold connection” of Claim 8 has been interpreted to refer to any manifold connection associated with the fuel storage system of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2009/0050743 to Barbosa et al. (hereinafter “Barbosa”).
Regarding Claim 1, Barbosa discloses an aircraft with a fuselage that accommodates a floor panel and a fuel storage system (an aircraft 10 including a fuselage 10-1, the fuselage 10-1 being configured to accommodate a floor or passenger deck and fuel tank systems 100, 200; see e.g., paras. 0002, 0034 and 0035, and FIG. 1), wherein the fuel storage system comprises:
a tank system with at least one main tank that is arranged underneath the floor panel (the fuel tank system 100 includes at least one main tank that is positioned below the passenger deck; see e.g., FIG. 1);
a cross ventilation system with a plurality of ventilation lines for venting the tank system, wherein the plurality of ventilation lines comprises at least one crossing ventilation line that is routed from a first lateral side of the tank system to an opposite second lateral side of the tank system (the fuel tank system 100 includes a plurality of vent conduits 142 and a vent lateral conduit 152, the vent lateral conduit 152 extends from a first lateral side to a second lateral side of the fuel tank system 100; see e.g., para. 0042 and FIG. 4);
wherein the at least one crossing ventilation line is routed underneath or in the floor panel from the first lateral side of the tank system to the second lateral side of the tank system (at least the vent lateral conduit 152 is routed underneath or below floor panels associated with the passenger deck; see e.g., para. 0042 and FIGS. 1 and 4).
Regarding Claim 2, Barbosa discloses wherein the at least one crossing ventilation line is routed underneath or in the floor panel from a first ventilation point provided at the first lateral side on the at least one main tank to a manifold connection arranged at the second lateral side (the fuel tank system 100 includes at least one T-coupling 144 that defines a point in the ventilation system located on the first lateral side that is connected to a vent manifold assembly 140 on the second lateral side; see e.g., paras. 0041-0043 and FIGS. 1-4).
Regarding Claim 3, Barbosa discloses wherein the plurality of ventilation lines comprises at least one further ventilation line that is routed underneath or in the floor panel from a second ventilation point provided at the second lateral side on the at least one main tank to the manifold connection (the fuel tank system 100 includes a vent branch line 150 (see lower left of FIG. 4) that is located on the second lateral side and is connected to the vent manifold assembly 140; see e.g., paras. 0041-0042 and FIG. 4).
Regarding Claim 4, Barbosa discloses wherein the plurality of ventilation lines comprises at least two outlet ventilation lines that are routed underneath or in the floor panel from the manifold connection arranged at the second lateral side to associated outlets arranged at the first lateral side (the fuel tank system 100 includes vent branch lines 150 (see vent branch lines associated with 100a) are coupled to vent access ports 148 and can be considered as outlet ventilation lines; the vent branch lines 150 are located on the first lateral side and are at least indirectly coupled to the vent manifold assembly 140; see e.g., paras. 0041-0042 and FIG. 4).
Regarding Claim 5, Barbosa discloses wherein the at least one main tank of the tank system comprises a predetermined fuel volume expansion space (the fuel tank system 100 includes buffer vessels 118 that are in communication with an internal space of each of the tanks and provides a predetermined expansion space; see e.g., para. 0040 and FIG. 3).
Regarding Claim 8, as best interpreted, Barbosa discloses wherein the manifold connection is arranged above floor panel level (the fuel tank system 100 includes the vent manifold assembly 140 which is located above a floor level of the cargo floor of the aircraft fuselage 10-1a; see e.g., para. 0035 and FIG . 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,432,121 to Delaney (hereinafter “Delaney”) in view of U.S. Publication No. 2019/0389592 to Huebner et al. (hereinafter “Huebner”).
Regarding Claim 1, Delaney discloses an aircraft with a fuselage that accommodates a floor panel and a fuel storage system (a helicopter with a fuel storage and distribution system; see e.g., Abstract and FIGS. 1 and 10), wherein the fuel storage system comprises:
a tank system with at least one main tank that is arranged underneath the floor panel (the fuel storage and distribution system includes main tanks 46, 68, and the main tanks 46, 68 are shown as being below a floor level of a cabin or cockpit of the helicopter 10; see e.g., FIGS. 1, 2 and 10);
a cross ventilation system with a plurality of ventilation lines for venting the tank system, wherein the plurality of ventilation lines comprises at least one crossing ventilation line that is routed from a first lateral side of the tank system to an opposite second lateral side of the tank system (the fuel storage and distribution system includes a fuel vent system 144 and includes at least vent line 155 that is routed from a first lateral side (rear / right side of helicopter FIG. 10) to a second lateral side (front / left side of helicopter of FIG. 10); see e.g., col. 4, lines 13-17 and FIGS. 1, 2 and 10; it is noted that the phrase "lateral side" has been interpreted to describes sides of the fuel storage and distribution system and the claims presently do not require that these lateral sides be oriented in a particular fashion relative to the aircraft itself);
wherein the at least one crossing ventilation line is routed underneath or in the floor panel from the first lateral side of the tank system to the second lateral side of the tank system (as shown in FIG. 10, the fuel storage and distribution system and related components are positioned below the floor level of a cabin or cockpit of the helicopter).
To the extent Delaney does not expressly or inherently disclose the fuel storage and distribution system, including the vent line 155, as being arranged below or underneath a floor panel associated with a cabin or cockpit of the helicopter 10, it is well known in the art to position fuel storage systems below the floor panel of an aircraft. For example, Huebner discloses that a subfloor region of a rotary wing aircraft is below a floor panel and that a fuel tank system is usually located in this subfloor region. It is also known in the art that certain governmental regulations, such as 14 CFR 91.203(c), generally requires fuel storage systems to located separate from passenger compartments to promote safety. The separation by way of a floor panel prevents fuel vapors from entering the passenger cabin and provides a barrier in the event of a fire or explosion at the fuel storage area.  
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the helicopter 10 of Delaney to position the fuel storage and distribution system in a subfloor region, and underneath a floor panel of the helicopter, for the predictable result of improving passenger safety and protection from the fuel storage system onboard the aircraft.
Regarding Claim 2, Delaney discloses wherein the at least one crossing ventilation line is routed underneath or in the floor panel from a first ventilation point provided at the first lateral side on the at least one main tank to a manifold connection arranged at the second lateral side (the vent line 155 is routed from the main tank 68 located at the first lateral side (rear / right side of helicopter FIG. 10) to at least an intersection of vent lines 153, 155 located at the second later side (front / left side of helicopter of FIG. 10), this intersection can be considered as a manifold connection that is fluidly coupled to a venting valve 135; see e.g., col. 4, lines 50-72 and FIGS. 1, 2 and 10).
Regarding Claim 3, Delaney discloses wherein the plurality of ventilation lines comprises at least one further ventilation line that is routed underneath or in the floor panel from a second ventilation point provided at the second lateral side on the at least one main tank to the manifold connection (a vent line 151 is positioned on the second lateral side (front / left side of helicopter of FIG. 10) relative to the main tanks 46, 68, and the vent line 151 is fluidly coupled to the venting valve 13; see e.g., col. 4, lines 50-72 and FIGS. 1, 2 and 10).
Regarding Claim 4, Delaney discloses wherein the plurality of ventilation lines comprises at least two outlet ventilation lines that are routed underneath or in the floor panel from the manifold connection arranged at the second lateral side to associated outlets arranged at the first lateral side (the vent lines 153, 155 extend from the intersection, which has been interpreted as corresponding to the recited manifold, with vent line 153 being coupled to and associated with outlet vent line 171 located at the second lateral side (front / left side of helicopter FIG. 10) and with vent line 155 being connected to and associated with outlet vent line 169 located at the first lateral side (rear / right side of helicopter FIG. 10); see e.g., col. 4, lines 50-72 and FIGS. 1, 2 and 10).
Regarding Claim 5, Delaney discloses wherein the at least one main tank of the tank system comprises a predetermined fuel volume expansion space (as shown in FIG. 5, a predetermined fuel volume expansion space is provided above the highest permitted fuel level).
Regarding Claim 6, Delaney discloses wherein the tank system comprises a gravity fuel port tank connection for enabling gravity fueling of the at least one main tank, wherein the gravity fuel port tank connection is arranged in a manner such as to prevent an entire filling of the at least one main tank by means of gravity fueling (the main tanks 46 and 68 are operable to be gravity refueled via ports 112, 114, and the ports 112, 114 are positioned a set distance below a top of the main tanks 46 and 68 such that the volume above the ports 112, 114 is prevented from being filled if a maximum fuel height of fuel within the supply tank is set to the same or lower height than the height of the ports 112, 114; see e.g., col. 4, lines 12-18 and FIGS. 1, 2, 5 and 10).
Regarding Claim 7, Delaney discloses wherein the gravity fuel port tank connection is provided with a one-way valve (the ports 112, 114 can be provided with pressure relief valves or fill-port-pressure relief valves; see e.g., col. 4, lines 13-18 and FIGS. 1, 2, 5 and 10).
Regarding Claim 8, Delaney discloses wherein the manifold connection is arranged above floor panel level (the intersection of vent lines 153, 155, and this intersection can be considered as a manifold connection and is positioned above the bottom floor or underbelly panel of the helicopter 10).
Regarding Claim 15, Delaney discloses wherein the aircraft is embodied as a helicopter (the aircraft is a helicopter 10; see e.g., col. 2, lines 38-54 and FIGS. 1, 2, and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2009/0321577 to Vinicius discloses a protective device for a gravity fill port (see FIGS. 1 and 2).
U.S. Publication No. 2015/0122939 to Bistuer et al. discloses a fuel supply 16 positioned below the middle floor 12b (see FIGS. 1 and 2).
U.S. Publication No. 2005/0241700 to Cozens et al. discloses a plurality of vent pipes 11, 12, 13, 14, 15 associated with an aircraft fuel system (see FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642